DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 12-17,19,21,22,24-28,30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue U.S. 2017/0298479 in view of Laslaz et al. 6,200,396, Hattori et al. U.S. 2017/0248186 and Doerne et al. 10,830,299 .
Regarding claims 12 Donahue et al. shows a hypereutectic aluminum-silicon cast alloy that can
be used in automotive engine piston and engine block applications. See examples 1 and 2 in
paras 0110-0112. The constituents of the aluminum alloy can be varied. Note for instance in
para 0018 the percent of copper can be from a maximum of 0.2-0.4 percent with the silicon
percent by weight being 18-20%.
Lacking in Donahue et al. is a specific showing using the hypereutectic alloy for brake discs, of hard anodizing the surface of the brake disc after the casting process, , and a NAO brake pad.

The reference to Laslaz also shows a hypereutectic aluminum silicon alloy that can be used for
engine components as well as brake drums and discs. See col. 3
The reference to Hattori shows non-asbestos friction pads are well known in the art.
The reference to Doerne indicates in columns 1 and 2 it is known to subject the surface of lightweight metal discs to a hard anodizing process to create a hard surface layer on the disc.
One having ordinary skill in the art at the time the invention was effectively filed would also have found it obvious to have used the hypereutectic aluminum alloy of Donahue in a brake disc
application, as taught by Laslaz, simply as the obvious choice of one well known type of material
in the art suited to a particular vehicle or application, most likely to save on weight. Further to
have used NAO brake pads for environmental reasons and to reduce noise, as taught by Hattori
would also have been obvious.
	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have subjected the brake disc of Donahue to a hard anodizing step after casting to create a hard anodized layer for protection against the effects of corrosion.
Regarding claims 13,14, see at least the abstract which indicates the percentages of the claimed
materials can be modified, presumably as applications warrant.
Regarding claims 15, see the discussion in paragraphs 0059-0061 regarding silicon particle size(s) (i.e. 30-35 um).
Regarding claim 16 note in paragraph 0051 that phosphorus is added to the alloy composition.
To have ‘effected a proportion of phosphorus’ in the claimed amount would have been obvious
dependent upon the specific application since Donahue indicates that the percentages of the
aluminum alloy constituents may be varied throughout the publication.
Regarding claims 22-26 as explained above, these limitations are considered to be met.
Regarding claims 21,30 as broadly claimed, these limitations are met.
Regarding claims 17,27 to have made the brake disc in one piece would have been obvious simply to
save on time and expense.
Regarding claims 19,28 to have used a casting mold which is ‘heated’ and ‘insulated’ are obvious
simply to ensure a functional and reliable work product. Further, these limitations are subjective
terms.
Regarding claims 30-32 see the discussions above.
Regarding claims 33 and 34 simply to have added copper to the brake pad in Donahue, as modified by Hattori, would have been obvious since copper is a well known additive that reduces brake squeal and for its ability to dissipate heat.  The only reason not to use it is for potential harm to the environment. 
Although not applied see the publication to Kaji et al. and the addition of copper to an NAO friction material.
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. Applicant’s primary argument is that:
The present application has an earliest priority date of September 26, 2047,
which is before the publication date of the Doerne PCT application (PCTIEP2017/0582891) of November 16, 2017, to which the US 10,836,299 claims priority. According to 35 U.S.C. 102(a), because the claimed invention was NOT described in a printed publication, or in public use, on sale, or available to the public
before the effective filing date of the claimed invention, the Doerne patent US 10,830,299 is not available as prior art.
	The examiner disagrees.  The earliest effective filing date of Doerne et al. is not the publication date of the WIPO application (November 16, 2017) but rather the filing date of the PCT filing date of April 19, 2017, or May 9, 2016 as the foreign application priority date.  Both of these filing dates beat applicant’s earliest priority date of September 26, 2017.  See MPEP 2152.01, 2154.01(b) and 1893.01.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/6/22